Case 1:19-cv-00689-NRB Document 35-6 Filed 04/22/19 Page 1 of 20

EXHIBIT F

4/21/2019 CaSe 1219-CV-00689-NRB DC§€£UW¥O§P*®@€P€'FMO©W®EHQ

An<:iig$t Profiie

§ Christian Schw...
; § Croig-Hqiium

l` Wull Street Anolgst

!

.j~;~ 1131 . ", ..»‘l., §-,.
. , _'_h h .. _,/_i §§ 555 §§ 364 ij
Ranked #390 out of 5,193 Ana|ysts on TipRanks
(#478 out of 11 ,960 overall experts)

   
 

 

 

Christion Schwab's Performcince

 

 

 

 

 

 

Success 6 Avercige @
Rote Return
_1_ O
62% l i7.2 /@
64 cut of 103 ratings A\/erage return per
Were Successfui rating
Each rating is measured over a 1 Yeal' v period,

How are Experts Ranked? ,

 

|f you copied Christian Schwab's ratings...
= read more >

lll
lll

 

Stoc|< Roting Distribution

64.2% Buy Ratings

1 6 2 32.7% Hold Ratings

Ratings 3.1% Se|l Ratings

 

Additioncll |nformotion

Main Sector: Technology

Geo Coverage: USA

 

https://www.tipranks.com/ana|ysts/christian-schwab

Page 2 of 20

1/5

4/?-1/2019 CB.S€ lllQ-CV-OOGSQ-NRB

l

_______ ____:,____

Rating Type: Buy

"‘"""'~':J.l \_ "'l

Dates: Feb 25, 2009 - Feb 25, 2010

Gain: +352.3%

 

Christion S... §to-cl§mm(:o\/erogea

UCTl
Ul...

TER
Te...

ACL\

FOR
Fo...

STX
Se...

SAN
Sa...

SMT

WDC

Disc|aimer: TipRanks collects ratings and price targets of analysts
by scanning publicly available reports on Jfinancial Websites and by
receiving reports directly from the analysts or from our users. The

Buy

Hold

Buy

Hold

Hold

Hold

Hold

Buy

Buy

Buy

Show More Ratings >

$13.00
5.18%
(Upside)

$19.00
-23.54%

(Downsid~

$51.00
5.22%
(Upside)

$42.00
-6.27%

(Downsid¢

$25.00
15.37%
(Upside)

$17.00
-7.10%

(Downsid'

$41.00
-18.81%

(Downsid'

$44.00
36.73%
(Upside)

$9.00
158.62%
(Upside)

$59.00
6.52%
(Upside)

Upgraded

Maintaine

Reiterate(

Downgrac

Downgrac

Downgrac

Reiteratec

Nlair\taine

lnitiated
Coverage

Upgraded

DGCUW¥€§PF®®GP€@HU§O©HV®E/ 19 Page 3 Of 20

Last
month

Last
month

2
months
ago

2
months
ago

2
months
ago

2
months
ago

3
months
ago

3
months
ago

3
months
ago

4
months
ago

12
Ratings

12
Ratings

6
Ratings

8
Ratings

4
Ratings

2
Ratings

17
Ratings

9
Ratings

1
Ratings

16
Ratings

information displayed might not be accurate or up to date. The
displayed ratings are made entirely at the sole discretion of the

analysts. TipRanks holds no liability over the analysts` information or
opinions expressed on the site.

https://www.tipranks.com/ana|ysts/christian-schwab

2/5

4/21/2019

CaSe 1219-CV-00689-NRB DOQFL'}FYiREr$P*B@b€P€FquU“@/£/Qf@/lQ

'§'L"FRANKS'
Top 10 Wall Street Stocks for 2019

Get gour FREE copg of this special report
highlighting 10 stock recommendations
from the verg best Watt Street Analgsts.

/’/.M/_'\
""=ao » -
1557 (S : ,. n

l
div 9
@*207_9 t .s{oc

_,R_ _
»<»__ ,

 

Enter your email address

Are We N|issing a Rating?

Sena us the eauitg research gou
are getting, and became a Povver
User

Learn More >

Related Links §§
»/` See Today’s Analyst Ratings >
0 see the Top 25 sell-side Analysts >

* Recommendations by 5-Star Analysts >

See Trending Stocks in your Sector >

Get New |nvestment Ideas @

Receive the best investing tips i‘__“_",'§

& hacks from TipRanks straight 'i_`;:___,'
to gour inbox for FREE

Enter your email address

|nsider Trading Dailg Newstetter @

\-‘3 Cia.i|\.,»’lrtsider /

https://www.tipranks.com/analysts/christian-schwab

Page 4 of 20

3/5

4/21/2019 7 Case 1:19-cv-00689-NRB DthUWrei§tt@/§%P@'FDF|@I|'@HV®E/lQ Page 5 of 20

Learn More > w

 

Powered by $morter.'~"n'::ilgst

pl null
N§
FIND US ON
.Sl il 533

 

 

Globa lSig n

Em il address 1 '
N°rt°“ Gsecure §_--_

r*ss'm_al.z$'\"-J¢ 1312 10

https://www.tipranks.com/ana|ysts/christian-schwab

 

TOP STOCKS

DAlLY FEEDS

SCREENERS

CALENDARS

WEALTH
l\/lANAGEl\/lENT

PLANS

HOW TO USE
T|PRANKS

ABOUT US

QUANT RANKS

FOR
lNST|TUTlONS

lNTERV|EWS

4/5

4/21/2019 CaSe 1219-CV-00689-NRB DCW}UHW€§?“SYGP€'F°HMC®B,WE/J_Q Page 6 Of 20

l\|l;VVOl_l; l l l;l'\

TOP LISTS

 

Disclaimer: The TipRanks Smart Score performance is based on backtested results. Backtested performance is not an indicator
of future actual results. The results reflect performance of a strategy not historically offered to investors and does not represent
returns that any investor actually attained. Backtested results are calculated by the retroactive application of a model constructed
on the basis of historical data and based on assumptions integral to the model Which may or may not be testable and are subject
to losses. General assumptions include: XYZ firm Would have been able to purchase the securities recommended by the model
and the markets Were suchiently liquid to permit all trading. Changes in these assumptions may have a material impact on the
backtested returns presented Certain assumptions have been made for modeling purposes and are unlikely to be realized. No
representations and Warranties are made as to the reasonableness of the assumptions. This information is provided for
illustrative purposes only. Backtested performance is developed With the benefit of hindsight and has inherent limitations
Specifically, backtested results do not reflect actual trading or the effect of material economic and market factors on the decision-
making process. Since trades have not actually been executed, results may have under- or over-compensated for the impact, if
any, of certain market factors, such as lack of liquidity, and may not reflect the impact that certain economic or market factors
may have had on the decision-making process. Further, backtesting allows the security selection methodology to be adjusted
until past returns are maximized. Actual performance may differ significantly from backtested performance Backtested results
are adjusted to reflect the reinvestment of dividends and other income and, except Where otherwise indicated, are presented
gross-of fees and do not include the effect of backtested transaction costs, management fees, performance fees or expenses, if
applicable Please note all regulatory considerations regarding the presentation of fees must be taken into account No cash
balance or cash flow is included in the calculation

https://Www.tipranks.com/analysts/christian-schwab 5/5

4/21/2019 Case 1:19-cv-00689-NRB Doc*e'rrl§mk§$-Berfqiileee®¢f@/l$? Page 7 of 20

lli?,,

a

Anatgst Profite

`§Nehal Chokshi

`§Maxim Group
§Walt Street Analgst

   

"` ~"`j'»'t,- ~r‘.j"`_'

;{;~f’ ~I¢~» \\:.
~”‘F~ §§ ;l"~'!'i

Ranked #512 out of 5,193 Analysts on TipRanks
(#645 out of 11,960 overall experts)

1
|,
i»'- 14

Nehal Chokshi's Performance

 

 

 

 

 

Success § Average 9
Rate Return
580/0 +@o@%
115 out of 198 ratings Average return per
Were successful rating
Each rating is measured over a l Yeai' ‘1’ period,

How are Experts Ranked? §

 

lf you copied Nehal Chokshi's ratings...
read more >

 

 

Stock Rating Distribution

64.3% Buy Ratings

347 33.1% Hold Ratings

Ratings 2.6% Sell Ratings

 

Addltional lnformation

Main Sector: Technology

Geo Coverage: USA

 

https://wWW.tipranks.com/analysts/neha|-chokshi

1/5

4/21/2019 CB.S€ 1219-CV-00689-N RB

.._ `._.__._

Rating Type: Buy
Dates: May 23, 2017 - May 23, 2018

Gain: +230.6%

 

Nehot C... Stoci§ Coveragee

PBT

HE/$

RME

AAF

NTN

VUZ

cTR`

LOC

lNV|

ld...

PST

Buy

Hold

Hold

Buy

Buy

Hold

Buy

Hold

Show More Ratings >

$11.00
107.94%
(Upside)

Initiated
Coveragt

$26.00
124.91% Reiterate
(Upside)

- lVlaintaini

$195.00
-4.35% Maintaini
(Downsic

$58.00
35.39% Maintaini
(Upside)

$8.00
199.63% Assignec
(Upsicle)

$31.00
78.67% Reiterate
(Upside)

$34.00
-18.23% Maintaini
(Downsi¢

$9.00
83.67% Reiterate
(Upside)

$22.00
-3.42% Maintaini
(Downsi(

8 days
ago

19 days
ago

22 days
ago

25 days
ago

Last
month

Last
month

Last
month

Last
momh

Last
month

2
months
ago

Dootqt'rie€ihtk§§=@erf€liilede®’rtf@/lQ Page 8 of 20

1
Ratings

5
Ratings

8
Ratings

28
Ratings

24
Ratings

5
Ratings

14
Ratings

3
Ratings

6
Ratings

13
Ratings

Disclaimer: TipRanks collects ratings and price targets of
analysts by scanning publicly available reports on financial

Websites and by receiving reports directly from the analysts or
from our users. The information displayed might not be accurate
or up to date. The displayed ratings are made entirely at the sole
discretion of the analysts. TipRanks holds no liability over the

analysts' information or opinions expressed on the site.

https://www.tipranks.com/ana|ysts/neha|-chokshi

2/5

4/2‘|/2019

Case 1:19-cv-00689-NRB Do@lamemk%-Eerrd?riledeOMM/W Page 9 of 20

’r;if»RANt+/.s'
Top 10 Watt Street Stocks for 2019
Get gour FREE copg of this special report

highlighting 'lO stock recommendations
from the verg best Walt Street Anatgsts.

.',_.;»,_»_.;-,N;l,_ "_

)‘_%9'/{_1

 

Enter your email address

Are We Missing a Rating?

Send us the equitg research gou
are getting, ancl become a Power
User

Learn More >

Retated Links 539
»/' See Today’s Analyst Ratings >
O See the Top 25 Sell-Side Analysts >

sr

* Recommendations by 5-Star Analysts >

l See Trending Stocks in your Sector >

Get New lnvestment ideas §§

Receiye the best investing tips § _ , §
& hacks from TipRanks straight ~:1~;;;§_;'
to gour inbox for FREE

Enter your email address

insider Trading Daitg Newstetter 3

{§`) Ua.i ‘~.,/lnsider /

 

https://Www.tipranks.com/ana|ysts/nehal-chokshi

3/5

4/21/2019

Learn More >

 

 

FlND US ON

s tit tm

i
il addressm__ §§

 

r-,ram;t-Bl“=z:z§;ym;lill'£ 'c._ _ v v

https://www.tipranks.com/analysts/nehal-chokshi

secure
65 G§;;Omsign

Powered by Smnrter.'~`"rv.:ill:ist

 

 

 

TOP STOCKS

DA|LY FEEDS

SCREENERS

Case 1:19-cv-00689-NRB Docuirnraecito&t')i-G=erl§il\edcé)¢¢b£l€/l$? Page 10 of 20

CALENDARS ABOUT US
WEALTH
l\/iANAGEl\/lENT
QUANT RANKS
PLANS
FOR
lNST|TUT|ONS
HOW TO USE
TlPRANKS
|NTERV|EWS

4/5

4/21/2019 Case 1:19-cv-00689-NRB Docu¢mnento@tt§i-G=eri€iledc®&/>BI§/l$? Page 11 of 20

l\ll.:VV\Jl_l:. l l L__[\

TOP LiSTS

 

Disclaimer: The TipRanks Smart Score performance is based on backtested results. Backtested performance is not an indicator
of future actual results. The results reflect performance of a strategy not historically offered to investors and does not represent
returns that any investor actually attained Backtested results are calculated by the retroactive application of a model constructed
on the basis of historical data and based on assumptions integral to the model which may or may not be testabie and are subject
to iosses. General assumptions include: XYZ firm would have been able to purchase the securities recommended by the model
and the markets were sufficiently liquid to permit ali trading Changes in these assumptions may have a material impact on the
backtested returns presented Certain assumptions have been made for modeling purposes and are unlikely to be realized. No
representations and warranties are made as to the reasonableness of the assumptions This information is provided for
illustrative purposes only. Backtested performance is developed with the benefit of hindsight and has inherent limitations
Specificaiiyl backtested results do not reflect actual trading or the effect of material economic and market factors on the decision-
making process. Since trades have not actually been executed, results may have under- or over-compensated for the impact, if
any, of certain market factors, such as lack of iiquidity, and may not reflect the impact that certain economic or market factors
may have had on the decision-making process. Further, backtesting allows the security selection methodology to be adjusted
until past returns are maximized. Actual performance may differ significantly from backtested performance. Backtested results
are adjusted to reflect the reinvestment of dividends and other income and, except where otherwise lndicated, are presented
gross-of fees and do not include the effect of backtested transaction costs, management fees, performance fees or expenses, if
applicabie. Please note all regulatory considerations regarding the presentation of fees must be taken into account No cash
balance or cash flow is included in the caicuiation.

https://www.tipranks¢com/analysts/nehal-chokshi 5/5

4/21/2019 CG_S€ 1219-CV-00689-NRB DOMGWFS®FG P@FF¢i€t@in®¢P/@WJ_Q

iia;jii ,
rita

Btogger Profiie

7 Richard Pearson
Seeking Alpha

§ Finonciai Biogger

 
 
    

_.* '_ _,"'t_ _/"4__ _/ '., __\`L
,. t . ` /,. t .

, ,, , . _,;,._c__~i ..,i jt.,~.t' `1.»:1':.~.'5
Ranked #6,724 out of 6,767 Bloggers on TipRanks
(#11,810 out of 11,960 overall experts)

 

 

Richard Pearson's Performance

 

 

 

 

Success 6 Average 9
Rate Return
44% -24.5%
16 out of 36 ratings Average return per
were successful rating

 

 

Each rating is measured over a l Year V period,

How are Experts Ranked?

 

if you copied Richard Pearson's ratings...
read more >

 

 

Stoci< Ratlng Distribution

3 6 88.9% Sell Ratings
11.1% Buy Ratings

Ratings

 

 

Additionai information

Main Sector: Healthcare

Geo Coverage: USA

 

https://www.tipranks.com/b|oggers/richard-pearson

Page 12 of 20

1/5

4/21/2019 CB.S€ lllQ-CV-OOGSQ-NRB

Rating Type: Sell
Dates: Mar 03, 2014 - Mar 03, 2015

Gain: +82.3%

 

Richard P... Stoci< Coverages

GCAP

Gain C...

TCMD

Tactile

HTZ

Hertz G...

DDS
Dillard's

OSlR

Osiris

OFlX
Orthofix

MLNT

Melinta...

NYMX

Nymox...

OSUR

Orasur...

CECO

Career

Disclaimer: TipRanks collects ratings of bloggers by scanning
publicly available reports on financial websites and by receiving

Buy

Sell

Buy

Sell

Sell

Buy

Sell

Sell

Sell

a year ago

2 years ago

2 years ago

2 years ago

2 years ago

2 years ago

3 years ago

3 years ago

3 years ago

3 years ago

Show More Ratings >

DO®HHGFE’P@®¢G PBF¢§€'@§‘®¢P/*EWJ_Q Page 13 Of 20

1
Ratings

1
Ratings

1
Ratings

1
Ratings

2
Ratings

1
Ratings

1
Ratings

1
Ratings

1
Ratings

1
Ratings

reports directly from the b|oggers or from our users. The

information displayed might not be accurate or up to date. The
displayed ratings are made entirely at the sole discretion of the
b|oggers. TipRanks holds no liability over the bloggers information

or opinions expressed on the site.

https://www.tipranks.com/bioggers/richard-pearson

2/5

4/21/2019

CaSe 1219-CV-00689-NRB DO@GFH"EHFHB@D€P€P§iE?EP@A’/ZFY/l$§

TZ?RANKS`
Top 10 Wali Street Stocks for 2019

Get gour FREE copg of this special report
highlighting 10 stock recommendations
from the verg best Wali Street Anatgsts.

'5~")¢::¢3;,;: \,,
540 ~¢
, L'.» _.
f 317/ylst v

ar 2079"¢1¢9! give ,.`v

4a 4 ¢ . ` `/.
/'|l
1
.' ._./

 
 

Enter your email address

Reiated Links §

0 See the Top 25 Financial Bloggers >

nn

Search stocks on Dividend Calendar >

l Search stocks on Earnings Calendar >

I»` Get free in-depth portfolio analysis >

Get New investment ideas @

Receive the best investing tips § l , `§

& hacks from TipRanks straight *1~`__:. '

to gour inbox for FREE

Enter your email address

small-cap stocks cong Newsietrer ts

(% F£i ft;~_tllt'.`;;ztj:_)ROC i<etS

24 hour trades for small-cap
stocks based on real time news
analysis

Learn More >

 

 

Powered by $l‘l‘t{lr*é¥!ll`l-:lll:|‘;t

https://www.tipranks.com/bioggers/richard-pearson

Page 14 of 20

3/5

4/21/2019 CaSe 1219-CV-00689-NRB DO@UFH'§HFQB®DG PeF‘ii@Ei‘@£fZW'lQ Page 15 Of 20

 

F|ND US ON

a §§ 530

 

il

;_3 secure

G|obalSign
w¢‘m

 

 

https://www.tipranks.com/bloggers/richard-pearson

 

 

TOP STOCKS

DAlLY FEEDS

SCREENERS

TOP L|STS

CALENDARS

WEALTH
i\/iANAGEi\/iENT

PLANS

HOW TO USE
TIPRANKS

TiPRANKS
NEWSLETTER

ABOUT US

QUANT RANKS

FOR
iNSTlTUT|ONS

lNTERViEWS

4/5

4/21/2019 CaSe 1219-CV-00689-NRB DO(BJH*WE§WF@®¢G P¥¢|UGHM'ZQ¢J_Q Page 16 Of 20

 

Disclaimer: The TipRanks Smart Score performance is based on backtested results. Backtested performance is not an indicator
of future actual results. The results reflect performance of a strategy not historically offered to investors and does not represent
returns that any investor actually attained Backtested results are calculated by the retroactive application of a model constructed
on the basis of historical data and based on assumptions integral to the model Which may or may not be testab|e and are subject
to |osses. General assumptions include: XYZ firm Would have been able to purchase the securities recommended by the model
and the markets Were suchiently liquid to permit all trading. Changes in these assumptions may have a material impact on the
backtested returns presented Certain assumptions have been made for modeling purposes and are unlikely to be realized. No
representations and Warranties are made as to the reasonableness of the assumptions This information is provided for
illustrative purposes only. Backtested performance is developed With the benefit of hindsight and has inherent limitations
Specifically, backtested results do not reflect actual trading or the effect of material economic and market factors on the decision-
making process. Since trades have not actually been executed, results may have under- or over-compensated for the impact, if
any, of certain market factors, such as lack of liquidity, and may not reflect the impact that certain economic or market factors
may have had on the decision-making process. Further, backtesting allows the security selection methodology to be adjusted
until past returns are maximized. Actual performance may differ significantly from backtested performance Backtested results
are adjusted to reflect the reinvestment of dividends and other income and, except Where othen/vise indicated, are presented
gross-of fees and do not include the effect of backtested transaction costs. management fees, performance fees or expenses, if
applicable Please note all regulatory considerations regarding the presentation of fees must be taken into account. No cash
balance or cash flow is included in the calculation.

https://www.tipranks.com/bloggers/richard-pearson 5/5

4/21/2919 CaS€ 1219-CV-00689-NRBDW E)®@tum€mk@€-F@iarl§tl@j:f©ME/I@RHFPHQ€ 17 Of 20

How ore experts ranked

Finonciol Terms > l-lovv ore experts ronked

   

      

lb _ _
Exj)ert Success Rate Expert Average Return Stotisticol Significonce
The percentage of the analysts ratings The average return per expert The more data We collected on
resulting in a positive return recommendation an expert the more statisticalty

significant his measurement is.

TipRanks'developed a 3 tier unique proprietary formula to rank financial experts
The three factors taken into account are the experts's success rate, the average
return per transaction, and statistical significance

Success Rate: This measure looks at each transaction in a binary form, as it
either lost money or earned money. The average is the Win-to-loss ratio. We add
this to ensure that an expert does not have 10 losing transactions offset by one
Winning transaction With a high profit - making his or her performance
unreasonably high. This measure is often referred to as the hit ratio.

Average Return: The average return of all transactions is the best measure of
performance We don't Want to measure single lucky hits but rather the expert's
overall performance Experts in the biotech field Will naturally have higher returns
on their Winning trades, but those Will still have to compensate for higher losses

on bad recommendations.

https://www.tipranks.com/glossary/h/how-a re-experts-ranked/ 1/4

4’21/2019 Case 1:19-cv-00689-NRBOW Bee@rnemks@lf¥‘a'¥=HetiPt®MZ¥I®Ra'Page 18 of 20

fl¢':lV€ fllS Uf` fl€f` f'clflKlle SGUFEU fl|Qfl€f lfl'dfl afl €Xp€fl W|Lfl 'd |UW f(s‘UUlllfll€llU'dllUfl
count (With all other things being even). ln the same Way an expert With 1,000%
average return but one recommendation Would rank very low, an expert With just
2% average return across hundreds of recommendations Would rank very high.

How do l use the star ranking in my decision making?

The expert's star ranking does not pinpoint his or her return or hit ratio, but rather
compares him or her to all experts tracked by TipRanks Reaching a 5-star rating
is extremely difficult and guarantees the expert has a high success rate
accompanied by a high average return and high transaction count. TipRanks
also dedicates a Whole section to our top ranked 25 experts Which you can
furtherfilter by sector to see Who you should trust!

Mark Mahaneg
RBC Capital

Analgst Performonce

Ranked #4 in g Technology sector
Ranked #8 out of 3870 Analysts
l

60%

l . .
201 out of 336 l Average return

successful ratings per recommendation

le

Follow

 

https://www.tipranks.com/glossary/h/how-are-experts-ranked/

2/4

4/21/2019 Case 1:19-cv-00689-NRB>W MWHU<§BJ@WF'H@€P©MB{I‘BR@'PAQ 19 of 20

FlND US ON

s if fn

 

vaALTH
MANAGEMENT
ouANr RANks
v oAiLY FEEos .
'Emil addf§>$§_______ il _ l ' '
z ' §§;Z“Js‘g", , 1 ' PLANS
[:X.'J\'»'.{'I,L»'{:'§i§.’t?!-_-">_',,'Fi‘_q'i]_‘£€ i_,_,___ __ __ ._ .._
FoR
iNsriTuTioNs
scREENERs
Hovv To use
TIPRANks
iNTERviEvvs
TIPRANks
NEvvsLETrER
Toi3 usfs

 

https://www.tipranks.com/glossary/h/how-are-experts-ranked/ 3/4

4/21/2019 Case 1:19-cv-00689-NRB0W DWMVNKS®@B®HW*©MZ¥I©RE'PAQ 20 of 20

 

Disclaimer: The TipRanks Smart Score performance is based on backtested results Backtested performance is not an indicator
of future actual results The results reflect performance of a strategy not historically offered to investors and does not represent
returns that any investor actually attained Backtested results are calculated by the retroactive application of a model constructed
on the basis of historical data and based on assumptions integral to the model which may or may not be testable and are subject
to losses General assumptions include: XYZ firm would have been able to purchase the securities recommended by the model
and the markets were sufficiently liquid to permit all trading. Changes in these assumptions may have a material impact on the
backtested returns presented Certain assumptions have been made for modeling purposes and are unlikely to be realized No
representations and warranties are made as to the reasonableness of the assumptions This information is provided for
illustrative purposes only. Backtested performance is developed with the benefit of hindsight and has inherent limitations
Specificallyl backtested results do not reflect actual trading or the effect of material economic and market factors on the decision-
making process Since trades have not actually been executed, results may have under- or over-compensated for the impact, if
any, of certain market factors, such as lack of liquidity, and may not reflect the impact that certain economic or market factors
may have had on the decision~making process Further, backtesting allows the security selection methodology to be adjusted
until past returns are maximized. Actual performance may differ significantly from backtested performance Backtested results
are adjusted to reflect the reinvestment of dividends and other income and, except where otherwise indicated are presented
gross-of fees and do not include the effect of backtested transaction costs, management fees, performance fees or expenses if
applicable Please note all regulatory considerations regarding the presentation of fees must be taken into account No cash
balance or cash flow is included in the calculation.

https://www.tipranks.com/glossary/h/how-are-experts-ranked/ 4/4

